DR y aNey va Ae} ULATED AM @ WAVED AGHUL

        

TINITED STATES DISTRICT COURT

for the
DISTRIC OF RHODEISLAND [¥]

 

Carline Vilbon
PR e% 2 ‘
Plaintiff(s) Sad Fe tc. 4 ? &, /
Vv. Civil Action No. waa ag

4. The Department of Children, Youth and Families

2. The Lifespan Facilities
3. The Rumford House Group Home

 

Ne Na ee Ne ee et ee ee ee ee

Defendant(s)

a FeO?

t
‘.

SUMMONS IN A CIVIL ACTION

/1. Kevin Aucoin, director of the Department of Children, Youth and Families,
101Friendship Street, Providence, RI. 02903.

if

To: (Defendant’s name and address,

¥d

2. Timothy Babineau CEO of the Lifespan facilities, 593 Eddy Street, Brovidence, Ri.
02903
iw

: oe
3. Arthur Mercurio, director of residential services at the Rumford House group home. 2
Farrell Place, Rumford, Ri. 02916 .

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federai Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Carline Vilbon

74 Prince Street, Pawtucket, Rl. 02860

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

  

Date: _—s_—sCa0 10/2021

 
AO 440 (Rev. 06/ 12) Summons i in a Civil Action (Page : 2),

 
  

 

Civil Action No.

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()

' This summons for (name of individual and title, ifany) Kenin Aucouin, director of DCYF

was received by me on (date) LivDp of 1] fe KR OD

1 personally served the summons on the individual at (place)

on (date) D (, | IS Me} G2 (so
rl left the summons at the individual’s residence or usual place of abode with (name) |

 

 

 

 

() K M EK ony) , aperson of suitable age and discretion who resides there,
SHH
on (date) , and mailed a copy to the individual’s last known address; or
ee of DLCYF
a1 served the summons on (name of individual) E Viw AUC Ou; C , who is

designated by law to accept service of process on behalf of (name of organization) eed at ME A } T 6. £ p WIL. [ LD GF FV

TouTH AWD FAMILIES on (date) 0 6/1 8/262 [30

CO) I returned the summons unexecuted because ; or

Other (specify): Li VDA 0h NEne® WwW AoTE REFUSED DUET6 THE ADVISE
OF OWE OFHER 0 oO WORKERY W Ho TOLD HERT 0 DO MoT REPT the
SU MMOS Ap COnPO Rat

My fees are $ for travel and $ for services, for a total of $ 0.00

 

 

I declare under penalty of perjury that this information is true.

Date: PEEISLD 6 2 | arin Léon

u \ SONT VILBoV

“ Brinted name and title

 

44 PRi wee ST, PAWTUCKET, R| 02860

Server’s adliress

 

Additional information regarding attempted service, etc:
